This matter came for consideration upon the Alerón Bar Association’s filing of a motion to hold Phil Trexler in contempt.
It is ordered by the court that the Beacon Journal Publishing Company and Phil Trexler show cause by filing a written response with the clerk of this court on or before five days from the date of this order why they should not be found in contempt of this court. It is further ordered that the Akron Bar Association may file a response on or before two days after any response has been filed by the Beacon Journal Publishing Company and Phil Trexler.
It is further ordered, sua sponte, that all documents filed with this court in this case shall meet the filing requirements set forth in the Rules of Practice of the Supreme Court of Ohio, including requirements as to form, number, and timeliness of filings.
Pfeifer, O’Donnell, and Kennedy, JJ., dissent.